SHELBY, Circuit Judge.
[1, 2] The principle is firmly established that the federal courts will look to the law of_the state in which the land is situated for the rules which "govern its descent and alienation and for'the construction of conveyances and leases. Clarke v. Clarke, 178 U. S. 186, 191, 20 Sup. Ct. 873, 44 L. Ed. 1028; Burgess v. Seligman, 107 U. S. 33, 2 Sup. Ct. 10, 27 L. Ed. 359. And it is equally well settled that the federal courts will follow the construction given to the statutes of a state by the court of last resort of such state. Leffingwell v. Warren, 2 Black, 599, 603, 17 L. Ed. 261.
*841The instant cases involve the construction of conveyances of interest in real estate situated in Alabama, and of Alabama statutes relating to the limitation of actions and to real. estate titles. Two cases have reached the Alabama Supreme Court involving contracts and conveyances almost identical with,those involved here, and incidentally involving the construction of the same Alabama statutes that are cited in the briefs in these cases. The decision in both of these cases was adverse to the contention of the appellants here. Smith, Receiver, etc., et al. v. Gordon, 136 Ala. 495, 34 South. 838; Lady Ensley Coal Iron & R. R. Co. et al. v. Gordon et al., 155 Ala. 528, 46 South. 983. There can be no doubt that, if the cases before us had been brought in an Alabama state court, such court would have followed the decisions last cited. It would be intolerable to have one rule prevailing in the state courts and another in the federal courts as to the construction of state statutes and the conveyances of real estate within the state, so that a plaintiff suing in the state court would lose, but would win on the same title in the federal court. Simpson County v. Wisner-Cox Lumber & Mfg. Co., 170 Fed. 52, 95 C. C. A. 227. If we differed from the reasoning of the Alabama Supreme Court (and it is entirely useless to say whether we do or not), we would be constrained by well-established rules to be governed by the decisions of that court as to the construction of the contracts and statutes involved here. Dickson v. Wildman, 183 Fed. 398, 399, 105 C. C. A. 618.
The decree in each case is Affirmed.